Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 20-21,24-36 are pending
Claims 22-23 are cancelled.
Claims 30-36 are new to prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection of claims 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of amendment filed 9/09/2021
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. F1. 1972). 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references in the IDS filed 9/13/2021


	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21,24-30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. US 2009/0101692 in view of Hermann et al. US 2012/0143175.
Regarding claim 20, Whitman discloses a powered stapling assembly (11) for use with a surgical robot, comprising: a housing (1103); a shaft (11b, also shown as 1101 in figure 3A) extending from said housing (1103); a dual articulation joint (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”);
an end effector (11a) attached to said shaft (1101) by said dual articulation joint (hinge 11c), wherein said end effector comprises:
a channel (second jaw 80) comprising a proximal end and a distal end (80a,b); a cartridge body positioned in said channel (104 or replaceable cartridge 2600; par 0132-0133); staple cavities (2604h) defined in said cartridge body; staples removably stored in said staple cavities (2606;par 0134); a drive screw extending within said channel (threaded wedge driver 2605; par 0133; fig.4E); and a firing member (wedge 2603) movable from said proximal end towards said distal end during a firing motion (moves between proximal and distal ends 80a,b; par 0133; fig.2b);
a firing system comprising a flexible drive shaft (flexible drive shaft 1620 with flexible rotatable drive shaft 94 to drive the staple pushing/cuttings blade by turning a threaded drive shaft; par 0082-0084), wherein said flexible drive shaft is operably engaged with said drive screw (par 0082), wherein said flexible drive shaft is configured to traverse said dual articulation joint (11c) in order to advance said firing member toward said distal end during the firing motion (fig.2b shows the drive 94 extending through the hinge portion 11c to actuate driver 98); and
a closure system configured to generate a closure motion of the end effector, wherein the closure motion is separate from the firing motion (clamping/closure is actuated by a separate drive shaft, driver and motor clamping driver 88 to close the jaws relative to each other; par 0081).

    PNG
    media_image1.png
    381
    737
    media_image1.png
    Greyscale

Whitman teaches a flexible drive shaft with a dual articulation joint, but fails to explicitly teach a dual articulation joint enables said end effector to be articulated about a plurality of different axes.
	However Hermann et al. teaches a surgical instrument and a drive element that comprises a flexible section consisting of a plurality of ring segments and can be articulated in multiple axes as seen in figure 2 with sections 36 and 35 being capable of articulating simultaneously in different directions (figure 2, Abstract; par 0116).
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the articulation joint as taught by Whitman with the articulating sections as taught by Hermann to create a considerably increased working area for the instrument and also allowing access to difficult to access working positions (par 0116).

    PNG
    media_image2.png
    546
    495
    media_image2.png
    Greyscale

Regarding claim 21, Whitman in view of Hermann substantially teaches the powered stapling assembly of Claim 20, wherein said flexible drive shaft comprises a hollow shaft but fails to explicitly teach movably interconnected joint segments defined in the hollow shaft.
However Hermann teaches a surgical instrument that includes movably interconnected joint segments that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft (ring segments 24 which form the articulating sections of drive 20, which is the internal structure of the two articulating sections of figure 2; par 0134-0143.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including a hollow flexible shaft 1620 as taught by Whitman with the flexible articulation joint as taught by Hermann which includes a plurality of articulating rings which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.
Regarding claim 24, Whitman discloses a powered stapling system (11) for use with a surgical robot, comprising: a housing (1103); a shaft (11b, also shown as 1101 in figure 3A) extending from said housing (1103); an articulation joint (articulation about pivot axis B at hinge 11c);; an end effector (11a) attached to said shaft (1101) by said articulation joint (11c), wherein said articulation joint enables articulation of said end effector within a first plane and a second plane (fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”), and wherein said end effector comprises: an anvil (anvil 2700 in first jaw 50; par 0136);
a channel (second jaw 80) comprising a proximal end and a distal end (80a,b); a cartridge body positioned in said channel (104 or replaceable cartridge 2600; par 0132-0133); staple cavities (2604h) defined in said cartridge body; staples removably stored in said staple cavities (2606;par 0134); a drive screw extending within said channel (threaded wedge driver 2605; par 0133; fig.4E); and a firing member (wedge 2603) movable from said proximal end towards said distal end during a firing motion (moves between proximal and distal ends 80a,b; par 0133; fig.2b);
a firing system comprising a flexible drive shaft (flexible drive shaft 1620 with flexible rotatable drive shaft 94 to drive the staple pushing/cuttings blade by turning a threaded drive shaft; par 0082-0084), wherein said flexible drive shaft is operably engaged with said drive screw (par 0082), wherein said flexible drive shaft is configured to traverse said articulation joint in order to advance said firing member during the firing motion (fig.2b shows the drive 94 extending through the hinge portion 11c to actuate driver 98); and a closure system configured to generate a closure motion of the end effector, wherein the closure motion is separate from the firing motion (clamping/closure is actuated by a separate drive shaft, driver and motor clamping driver 88 to close the jaws relative to each other; par 0081).
Whitman teaches a flexible drive shaft with a dual articulation joint, but fails to explicitly teach a dual articulation joint enables said end effector to be articulated about a plurality of different axes with first and seconds planes that are different.
	However Hermann et al. teaches a surgical instrument and a drive element that comprises a flexible section consisting of a plurality of ring segments and can be articulated in multiple axes as seen in figure 2 with sections 36 and 35 being capable of articulating simultaneously in different directions (figure 2, Abstract; par 0116).
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the articulation joint as taught by Whitman with the articulating sections as taught by Hermann to create a considerably increased working area for the instrument and also allowing access to difficult to access working positions (par 0116).
Regarding claim 25, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 24, wherein said flexible drive shaft comprises a hollow shaft but fails to explicitly teach movably interconnected joint segments defined in the hollow shaft.
However Hermann teaches a surgical instrument that includes movably interconnected joint segments that create a flexible shaft portion in an articulating shaft segment, with a hollow shaft with drive portions that extend through the flexible shaft (ring segments 24 which form the articulating sections of drive 20, which is the internal structure of the two articulating sections of figure 2; par 0134-0143.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to modify the articulating surgical stapler including a hollow flexible shaft 1620 as taught by Whitman with the flexible articulation joint as taught by Hermann which includes a plurality of articulating rings which form multiple articulating sections that connect to form a hollow shaft with a greater degree of articulation for greater surgeon control by having a greater range of motion of the end effector.

Regarding claim 26, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 24, wherein said first plane and said second plane are different (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”).
However Hermann et al. teaches a surgical instrument and a drive element that comprises a flexible section consisting of a plurality of ring segments and can be articulated in multiple axes as seen in figure 2 with sections 36 and 35 being capable of articulating simultaneously in different directions with first and second planes perpendicular to one another (figure 2, Abstract; par 0116).
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the articulation joint as taught by Whitman with the articulating sections as taught by Hermann to create a considerably increased working area for the instrument and also allowing access to difficult to access working positions (par 0116).

Regarding claim 27, Whitman discloses a powered stapling system (11) for use with a surgical robot, comprising: a housing (1103); a shaft extending from said housing (11b, also shown as 1101 in figure 3A); an articulation joint;
an end effector (11a) attached to said shaft by said articulation joint (11c), wherein said articulation joint enables articulation of said end effector about a first axis and about a second axis (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”), and wherein said end effector comprises: an anvil (anvil 2700 in first jaw 50; par 0136); a channel (second jaw 80) comprising a proximal end and a distal end (80a,b); a cartridge body positioned in said channel (104 or replaceable cartridge 2600; par 0132-0133); staple cavities(2604h)  defined in said cartridge body; staples removably stored in said staple cavities (2606;par 0134); a drive screw extending within said channel (threaded wedge driver 2605; par 0133; fig.4E); and a firing member (wedge 2603) movable from said proximal end towards said distal end during a firing motion (moves between proximal and distal ends 80a,b; par 0133; fig.2b);
a firing system comprising a flexible drive shaft (flexible drive shaft 1620 with flexible rotatable drive shaft 94 to drive the staple pushing/cuttings blade by turning a threaded drive shaft; par 0082-0084), wherein said flexible drive shaft is operably engaged with said drive screw (par 0082), wherein said flexible drive shaft is configured to travel through said articulation joint (11c) in order to advance said firing member toward said distal end during the firing motion (fig.2b shows the drive 94 extending through the hinge portion 11c to actuate driver 98); and a closure system configured to generate a closure motion of the end effector, wherein the closure motion is separate from the firing motion (clamping/closure is actuated by a separate drive shaft, driver and motor clamping driver 88 to close the jaws relative to each other; par 0081).
However Hermann et al. teaches a surgical instrument and a drive element that comprises a flexible section consisting of a plurality of ring segments and can be articulated in multiple axes as seen in figure 2 with sections 36 and 35 being capable of articulating simultaneously in different directions (figure 2, Abstract; par 0116).
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the articulation joint as taught by Whitman with the articulating sections as taught by Hermann to create a considerably increased working area for the instrument and also allowing access to difficult to access working positions (par 0116).
Regarding claim 28, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 27, wherein said flexible drive shaft comprises a hollow shaft but fails to explicitly teach movably interconnected joint segments defined in the hollow shaft.
However Hermann et al. teaches a surgical instrument and a drive element that comprises a flexible section consisting of a plurality of ring segments and can be articulated in multiple axes as seen in figure 2 with sections 36 and 35 being capable of articulating simultaneously in different directions (figure 2, Abstract; par 0116).
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the articulation joint as taught by Whitman with the articulating sections as taught by Hermann to create a considerably increased working area for the instrument and also allowing access to difficult to access working positions (par 0116).

Regarding claim 29, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 27, wherein said first axis and said second axis are different (articulation about pivot axis B at hinge 11c; fig. 3A; par 0071 “the pivot axis B may have a different orientation, so as to enable the jaw portion 11a to pivot within a different plane”).
However Hermann et al. teaches a surgical instrument and a drive element that comprises a flexible section consisting of a plurality of ring segments and can be articulated in multiple axes as seen in figure 2 with sections 36 and 35 being capable of articulating simultaneously in different directions that are perpendicular to one another (figure 2, Abstract; par 0116).
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the articulation joint as taught by Whitman with the articulating sections as taught by Hermann to create a considerably increased working area for the instrument and also allowing access to difficult to access working positions (par 0116).

Regarding claim 30, Whitman in view of Hermann substantially teaches the powered stapling assembly of Claim 20, Whitman fails to teach wherein said plurality of different axes comprises a first axis and a second axis, and wherein said first axis and said second axis are perpendicular to one another.
However Hermann et al. teaches a surgical instrument and a drive element that comprises a flexible section consisting of a plurality of ring segments and can be articulated in multiple axes as seen in figure 2 with sections 36 and 35 being capable of articulating simultaneously in different directions that are perpendicular to one another (figure 2, Abstract; par 0116).
	Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have modified the articulation joint as taught by Whitman with the articulating sections as taught by Hermann to create a considerably increased working area for the instrument and also allowing access to difficult to access working positions (par 0116).

Claims 31-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Whitman et al. US 2009/0101692 in view of Hermann et al. US 2012/0143175 in further view of McGuckin, Jr. et al US 2002/0143346.
Regarding claim 31, Whitman in view of Hermann substantially teaches the powered stapling assembly of Claim 20, but fails to explicitly teach wherein said firing member comprises an |I-beam.
However McGuckin teaches a system for stapling tissue comprising a flexible endoscope and using an I-Beam as part of the firing member, flexible pusher 80 coupled to the I-beam member 70 as shown in figure 10; par 0038.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the firing member as taught by Whitman with the I-Beam firing as taught by McGuckin that teaches an I-Beam member used in conjunction with a flexible drive member and flexible body portion in order to use the stapler and hard to reach locations in the body such as use during an endoscopy as disclosed by McGuckin.
Regarding claim 32, Whitman in view of Hermann substantially teaches the powered stapling assembly of Claim 20, wherein said end effector (11a) comprises a first jaw and a second jaw movable relative to said first jaw (jaws 80 and 50), but fails to teach wherein said firing member comprises a lower flange configured to engage said first jaw during said firing motion, and wherein said firing member comprises an upper flange configured to engage said second jaw during said firing motion.
However McGuckin teaches a system for stapling tissue comprising a flexible endoscope and using an I-Beam as part of the firing member which has an upper and lower flange (82a,82b) configure to engage the first jaw and second jaws during firing, flexible pusher 80 coupled to the I-beam member 70 as shown in figure 10; par 0038-0039.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the firing member as taught by Whitman with the I-Beam firing as taught by McGuckin that teaches an I-Beam member used in conjunction with a flexible drive member and flexible body portion in order to use the stapler and hard to reach locations in the body such as use during an endoscopy as disclosed by McGuckin.

Regarding claim 33, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 24, but fails to teach wherein said firing member comprises an I-beam.
However McGuckin teaches a system for stapling tissue comprising a flexible endoscope and using an I-Beam as part of the firing member, flexible pusher 80 coupled to the I-beam member 70 as shown in figure 10; par 0038.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the firing member as taught by Whitman with the I-Beam firing as taught by McGuckin that teaches an I-Beam member used in conjunction with a flexible drive member and flexible body portion in order to use the stapler and hard to reach locations in the body such as use during an endoscopy as disclosed by McGuckin.

Regarding claim 34, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 24, wherein said end effector (11a) comprises a first jaw and a second jaw movable relative to said first jaw (jaws 80 and 50), but fails to teach wherein said firing member comprises a lower flange configured to engage said first jaw during said firing motion, and wherein said firing member comprises an upper flange configured to engage said second jaw during said firing motion. 
However McGuckin teaches a system for stapling tissue comprising a flexible endoscope and using an I-Beam as part of the firing member which has an upper and lower flange (82a,82b) configure to engage the first jaw and second jaws during firing, flexible pusher 80 coupled to the I-beam member 70 as shown in figure 10; par 0038-0039.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the firing member as taught by Whitman with the I-Beam firing as taught by McGuckin that teaches an I-Beam member used in conjunction with a flexible drive member and flexible body portion in order to use the stapler and hard to reach locations in the body such as use during an endoscopy as disclosed by McGuckin.

Regarding claim 35, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 27, but fails to teach wherein said firing member comprises an I-beam.
However McGuckin teaches a system for stapling tissue comprising a flexible endoscope and using an I-Beam as part of the firing member, flexible pusher 80 coupled to the I-beam member 70 as shown in figure 10; par 0038.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the firing member as taught by Whitman with the I-Beam firing as taught by McGuckin that teaches an I-Beam member used in conjunction with a flexible drive member and flexible body portion in order to use the stapler and hard to reach locations in the body such as use during an endoscopy as disclosed by McGuckin.


Regarding claim 36, Whitman in view of Hermann substantially teaches the powered stapling system of Claim 27, wherein said end effector (11a) comprises a first jaw and a second jaw movable relative to said first jaw (jaws 80 and 50), but fails to teach wherein said firing member comprises a lower flange configured to engage said first jaw during said firing motion, and wherein said firing member comprises an upper flange configured to engage said second jaw during said firing motion. 
However McGuckin teaches a system for stapling tissue comprising a flexible endoscope and using an I-Beam as part of the firing member which has an upper and lower flange (82a,82b) configure to engage the first jaw and second jaws during firing, flexible pusher 80 coupled to the I-beam member 70 as shown in figure 10; par 0038-0039.
Therefore it would have been obvious to one having ordinary skill in the art before the invention was made to have substituted the firing member as taught by Whitman with the I-Beam firing as taught by McGuckin that teaches an I-Beam member used in conjunction with a flexible drive member and flexible body portion in order to use the stapler and hard to reach locations in the body such as use during an endoscopy as disclosed by McGuckin.

Response to Arguments
Applicant’s arguments, see arguments, filed 9/9/2021, with respect to the rejection(s) of claim(s) 20-21,24-36 under 36 U.S.C 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Whitman et al. US 2009/0101692 in view of Hermann et al. US 2012/0143175 in further view of McGuckin, Jr. et al US 2002/0143346.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY C HIBBERT-COPELAND whose telephone number is (571)270-0601. The examiner can normally be reached M-TH 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        /CHELSEA E STINSON/Primary Examiner, Art Unit 3731